DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 5, 8-12, 14-15, 18, 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 23, 25, 26, 27, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, generate, by the noise generator, one or more noise components; add a corresponding one of the one or more noise components to each of the plurality of input voltages for the hidden layer of the neural network; apply each of the plurality of input voltages including the added noise component for the hidden layer of the neural network to a corresponding input of the resistive network to thereby perform a matrix multiplication with the weights of the hidden layer of the neural network; determine a plurality of output voltages corresponding to the matrix multiplication from the resistive network; and determine a classification based on the plurality of output voltages.
Claims 18, 24, 28-30, 14-15, 3, 5, 8-12 are also allowed because of their dependency to allowed base claims 23, 25-26, 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818